Title: To George Washington from David Smith, 14 October 1782
From: Smith, David
To: Washington, George


                  
                     Sir
                     Light Infantry Camp October 14th 1782
                  
                  In the afternoon of the 6th instant with three companies of my battalion, I releiv’d Major Oliver at the post of Dobbs-ferry.  The 7th rec’d your Excellency’s order to permit Captain Redfield with seven Sailors prisoners of War, to pass to the Enemy’s advance post.
                  The 8th rec’d Your Excellency’s order to permit Mr Barbé to pass to the Enemy’s advance post.
                  The 9th granted a flagg for the purpose of carrying Mr Barbé’s letter to sir Guy Carlton, requesting permission to go into N. York—also five of the prisoners of War under the care of Capt. Redfield.
                  The 10th granted a flagg to carry Mr Brentino’s letter to Sir Guy Carlton, requesting permission to go into N. York.  The 12th rec’d Your Excellency’s order to permit Lieut. Wheaton of the Rhode-Island Regt to pass to the Enemy’s advance post.  The 13th rec’d a flagg from the Enemy with letters to Mr Barbé, and Mr Brentino from sir Guy Carlton, denying them permission to go into N. York—Also a letter Address’d to the Minister of France at Philadelphia, which Mr Barbé took charge of, and engaged to deleiver to your Excellency—The same day I granted a flagg to go to the Enemy’s advance post, for the purpose of carrying Major Lynch, and Mr Wheaton—by which flagg Mr Brentino sent several letters with which he was chargd & expected to have obtained permission to deliver in person.
                  The 13th was releived by Major Ashley, with two companies of his battalion.
                  Inclosed is a return of Warlike Stores provisions &c. at the post.  I have the honor to be, Your Excellency’s most Obdt humble Servt
                  
                     David Smith Major
                     1st Battn Colo. Webb’s Regt Lt Infantry
                     
                  
               